Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 06/10/2022.

Claim Status
Claims 1, 4, 9, and 17 have been amended. Claims 1-20 remain pending and are ready for examination.
 
Response to Arguments
Applicant’s arguments filed on 06/10/2022 have been carefully and fully considered and are persuasive with respect to the claims as amended. As noted supra the case is in condition for allowance. 

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
-Vitullo (US20170276571A1) discloses a method for detecting faults in building equipment by receiving time series data including data points affected by operating the building equipment, calculating setpoint deviation, generating a value that represents the area under the kernel density distribution, and initiating a corrective response to detecting a fault in the building equipment.
-Shiel (US20160334122A1) discloses using trapezoidal or triangular methods in predicting the amount of required external air required to cool down the internal space.

-Seem (US20150167999) discloses calculating a correction factor based on user selection and multiplying the estimated return time by the correction factor

Allowable Subject Matter
Claims 1, 9, and, 17 are allowable set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1, 9, and 17 requires: “calculating, for the one or more time steps, a trapezoidal area using an absolute value of the error as a first side length and a length of a time step as a second side length”. Vitullo (US20170276571A1) discloses a method for detecting faults in building equipment by receiving time series data including data points affected by operating the building equipment, calculating setpoint deviation, generating a value that represents the area under the kernel density distribution, and initiating a corrective response to detecting a fault in the building equipment, Shiel (US20160334122A1) discloses using trapezoidal or triangular methods in predicting the amount of required external air required to cool down the internal space, and Seem (US20150167999) discloses calculating a correction factor based on user selection and multiplying the estimated return time by the correction factor. However, these references do not teach “calculating, for the one or more time steps, a trapezoidal area using an absolute value of the error as a first side length and a length of a time step as a second side length” in combination with the other limitations in the claim. It would not be obvious to use the teachings from Vitullo, Shiel, and Seem to result to the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO DEL MAR PEREZ-VELEZ can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116